Petition for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed
October 4, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00586-CV
                                   ____________

                                 IN RE J.A.N., a Child

                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  311th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2001-29966

                           MEMORANDUM OPINION

      On July 8, 2010, Relator, Debbie Bland Nicholson, filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1. The petition asks this court to order the respondent, the Honorable
Judge Denise Pratt, presiding judge of the 311th District Court, Harris County, Texas, to
grant relator’s motion to transfer under section 155.201(b) of the Texas Family Code.

      Relator has informed this court, and attached a copy of the order signed July 20,
2011, the trial court has transferred venue to Fort Bend County, Texas. Accordingly, the
petition for writ of mandamus is ordered dismissed as moot.

                                         PER CURIAM
Panel consists of Justices Anderson, Brown, and Christopher.